DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 9-10, 13-14, and 17-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 1, the recitation “a current generating circuit supplying a reference current to a gate of the FET and the collector of the first bipolar transistor, wherein the gate of the FET is subject to a negative feedback such that the reference current is approximately the same as a current between the source of the FET and the base of the first bipolar transistor” recited on lines 9-12 of the claim is indefinite because it is not clear if “a reference current” in the above phrase is the same as “a constant current” recited earlier on line 7 of the claim.  Further, the recitation “wherein the gate of the FET is subject to a negative feedback such that the reference current is approximately the same as a current between the source of the FET and the base of the first bipolar transistor” in the above phrase is misdescriptive because paragraph [0024] of the specification describes that the reference current Iref has the same size as the current Iadj which 
Claims 2-6, 9-10, 13-14, and 17-21 are indefinite because they depend on claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kryshtopin (USP 9,490,753) in view of Sinitsky et al. (USP 8,704,605).
For claim 1, Figures 1 and 4 of Kryshtopin teaches a bias circuit (432, Figure 4, wherein bias 432 in Figure 4 is shown in detail as bias 104 in Figure 1, see Col. 5, lines 5-7) that supplies a first bias current (output of 432, Figure 4; or Iccq, Figure 1) to an amplifier (424, Figure 4) that amplifies a radio frequency signal (RFin, Col. 5, lines 11-17); the bias circuit (104 in Figure 1) comprising: a field-effect transistor “FET” (124), wherein a power supply voltage (Vbatt) is supplied to a drain of the FET (124) and a source of the FET (124) outputs the first current  
Kryshtopin does not disclose that “a capacitance value of the first capacitor is larger than a value of a parasitic capacitance between the gate of the FET and the source of the FET, and the capacitance value of the first capacitor is between 2pF and 6pF”.  However, Sinitsky et al. teaches (see Figure 1) the capacitance of the capacitor (C1 106) is larger than a gate-to-source capacitance of a field effect transistor (N_GM 104) to control the amplitudes of the of the first terminal and the second terminal of the capacitor (amplitude at node B and amplitude at node C of capacitor C1, see Col. 2, lines 33-49).  Therefore, it would have been obvious to one having 
The above combination/modification (Kryshtopin in view of Sinitsky et al.) teaches all the limitations of claim 1 except for the capacitance value of the first capacitor is between 2pF and 6pF.  However, it is seen that the specific capacitance value of the first capacitor in the range between 2pF and 6pF is seen as a design choice to provide a specific desired bias current so as to bias the amplifier to have a specific desired gain.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the above combination/modification bias circuit to use the capacitance value of the first capacitor is between 2pF and 6pF to provide a specific desired bias current so as to bias the amplifier to have a specific desired gain, since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (see In re Aller, 105 USPQ 233).  Thus, this combination/modification teaches all the limitations of claim 1.
For claim 2, Figure 1 of Kryshtopin in the above combination/modification teaches wherein a second end of the first capacitor (144) is connected to the base of the first bipolar transistor (140).
For claim 17, Figure 1 of Kryshtopin in the above combination/modification teaches wherein a second end of the first capacitor (144) is connected to the source of the FET (124).
Claims 1, 2, 5, 6, 9, 10, 13, 14, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ni et al. (US 2015/0171797) in view of Okuma (USP 7,839,217), and further in view of Sinitsky et al. (USP 8,704,605).
For claim 1, Figure 20 of Ni et al. teaches a bias circuit (600) that supplies a first bias current (current through Rb1) to an amplifier (Q1) that amplifies a radio frequency signal (RF signal at input node 642); the bias circuit (610) comprising:
a field-effect transistor “FET” (Fb1), wherein a power supply voltage (Vbatt) is supplied to a drain of the FET (Fb1) and a source of the FET (Fb1) outputs the first current  (current through Rb1) or voltage; a first bipolar transistor (Q1r), wherein a collector of the first bipolar transistor (Qr1) is connected to a gate of the FET (Fb1), a base of the first bipolar transistor (Qr1) is connected to the source of the FET (Fb1), the first bipolar transistor (Qr1) has a common emitter, and a constant current (Ir1) is supplied to the collector of the first bipolar transistor (Q1r); a current generating circuit (Ir1) supplying a reference current (Ir1) to a gate of the FET (Fb1) and the collector of the first bipolar transistor (Qr1).
Figure 20 of Ni et al. does not teaches the bias circuit (600) includes a first capacitor, wherein a first end of the first capacitor is connected to the collector of the first bipolar transistor and the first capacitor suppresses variations in a collector voltage of the first bipolar transistor, the variations being caused by signal level changes in the radio frequency signal.
However, Figures 13-14 of Okuma each teaches a bias circuit (810) includes a first capacitor (804) connected between the collector and the base of the first bipolar transistor (802) for preventing oscillations of the bias circuit (Col. 3, lines 43-47).
Therefore, it would have been obvious to one having ordinary skill in the art the time the invention was effectively filed to modify the bias circuit (600) in Figure 20 of Ni et al. so that the 
The combination/modification of Ni et al. and Okuma as discussed above does not disclose that “a capacitance value of the first capacitor is larger than a value of a parasitic capacitance between the gate of the FET and the source of the FET, wherein the capacitance value of the first capacitor is between 2pF and 6pF”.  However, Sinitsky et al. teaches (see Figure 1) the capacitance of the capacitor (C1 106) is larger than a gate-to-source capacitance of a field effect transistor (N_GM 104) to control the amplitudes of the of the first terminal and the second terminal of the capacitor (amplitude at node B and amplitude at node C of capacitor C1, see Col. 2, lines 33-49).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the bias circuit in the combination/modification of Ni et al. and Okuma as discussed above so that a capacitance value 
The above combination/modification (Ni et al., Okuma and Sinitsky et al.) as discussed teaches all the limitations of claim 1 except for the capacitance value of the first capacitor is between 2pF and 6pF.  However, it is seen that the specific capacitance value of the first capacitor in the range between 2pF and 6pF is seen as a design choice to provide a specific desired bias current so as to bias the amplifier to have a specific desired gain.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the above combination/modification bias circuit to use the capacitance value of the first capacitor is between 2pF and 6pF to provide a specific desired bias current so as to bias the amplifier to have a specific desired gain, since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (see In re Aller, 105 USPQ 233).  Thus, this combination/modification of Ni et al., Okuma and Sinitsky et al. teaches all the limitations of claim 1. 
For claim 2, the combination/modification as discussed in claim 1 above teaches wherein a second end of the first capacitor (804, Figures 13-14 of Okuma) is connected to the base of the first bipolar transistor (Q1r, Figure 20 of Ni et al.).
For claims 5 and 6, Figure 20 of Ni et al. in the combination/modification as discussed in claim 1 above teaches the bias circuit including a second bipolar transistor (Qef1p), wherein supply voltage (Vbatt) is supplied to a collector of the second bipolar transistor (Qef1b), a 
For claims 9 and 10, Figure 20 of Ni et al. in the combination/modification as discussed in claim 1 above teaches the bias circuit including a first resistor (Rb1) having a first end connected to the source of the FET (Fb1) and a second end connected to the amplifier (Q1); and a second resistor (Rb1r) having a first end connected to the source of the FET (Fb1) and a second end connected to the base of the first bipolar transistor (Q1r).
For claims 13 and 14, Figure 20 of Ni et al. in the combination/modification as discussed in claim 1 above teaches the bias circuit including third resistor (Ref1p) having a first end connected to the emitter of the second bipolar transistor (Qef1p) and a second end connected to the amplifier (Q1).
For claim 17, the combination/modification as discussed in claim 1 above teaches  wherein a second end of the first capacitor (804, Figures 13-14 of Okuma) is connected to the source of the FET (Fb1, Figure 20 of Ni et al.).
For claim 18, Figure 20 of Ni et al. in the combination/modification as discussed in claim 1 above teaches the bias circuit including a second bipolar transistor (Qef1p), wherein supply voltage (Vbatt) is supplied to a collector of the second bipolar transistor (Qef1b), a control voltage (Vbp) is supplied to a base of the second bipolar transistor (Qef1b), and a second bias current or voltage (at 674) is supplied from an emitter of the second bipolar transistor (Qef1p) to the amplifier (Q1); and a second capacitor (Cef1p), wherein a first end of the second capacitor 
For claim 19, Figure 20 of Ni et al. in the combination/modification as discussed in claim 1 above teaches the bias circuit including a first resistor (Rb1) having a first end connected to the source of the FET (Fb1) and a second end connected to the amplifier (Q1); and a second resistor (Rb1r) having a first end connected to the source of the FET (Fb1) and a second end connected to the base of the first bipolar transistor (Q1r).
For claim 20, Figure 20 of Ni et al. in the combination/modification as discussed in claim 1 above teaches the bias circuit including third resistor (Ref1p) having a first end connected to the emitter of the second bipolar transistor (Qef1p) and a second end connected to the amplifier (Q1).
For claim 21, the combination/modification as discussed in claim 1 above teaches wherein a second end of the first capacitor (804, Figures 13-14 of Okuma) is connected to a supply path of the radio frequency signal (RF signal at input node 642, Figure 20 of Ni et al.) via a resistor (Rb1r-Rb1, Figure 20 of Ni et al.).
Response to Arguments
Applicant's arguments filed on 02/22/21 have been fully considered but they are not persuasive. 
Applicant argues that “claim 1 recites that the reference current is approximately the same as a current between the source of the FET and the base of the first bipolar transistor. With this configuration, the bias circuit of the instant application can suppress variations in the reference current Iref caused by variations in the amplitude of the input signal RFin while maintaining the function of adjusting the bias current Ibias1 through negative feedback. 

Applicant further argues that “Regarding Ni, the Office action acknowledges that Ni does not describe an element corresponding to the claimed first capacitor. Ni discloses that the gate of the FET Fb1 is shown to be coupled to the collector of Qlr through path 620, and the base of the HBT Q1r is coupled to the source of Fb1 through path 622. Ni is silent as to that the gate of the FET is subject to a negative feedback such that the reference current is approximately the same as a current between the source of the FET and the base of the first bipolar transistor. Ni also fails to teach the first capacitor suppressing variations in a collector voltage of the first 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Further, the rejection clearly discussed the 5 steps for the combination/modification of Ni et al. and Okuma (see claim 1 for details).   Furthermore, it is seen in the operation of the combination/modification of Ni et al. and Okuma that the first capacitor (804, Figures 13-14 of Okuma) suppresses variations in a collector voltage of the first bipolar transistor, the variations being caused by signal level changes in the radio frequency signal (RFin).   This is because it is known in the art that a capacitor is used to filtering so it suppresses the variations that are caused by signal level changes in the radio frequency signal RFin, and in the modification/combination the first capacitor is connected between the base and the connector of the first bipolar transistor similarly as application’s invention, so the first capacitor (as modified in the modification/combination) suppresses the variations because it is known in the art that a capacitor is used to filtering so it suppresses the variations that are caused by signal level changes in the radio frequency signal (RFin).  Further, it is note that the combination/modification of Ni et al. and Okuma also teaches the limitation “a current generating circuit (Ir1) supplying a reference current (Ir1) to a gate of the FET (Fb1) and the collector of the first bipolar transistor (Qr1), wherein the gate of the FET (Fb1) is subject to a negative feedback such that the reference current is approximately the same as a current between the source of the FET (Fb1) and the base of the first bipolar transistor (Qr1)” because the structure of modification/combination of Figure 20 of Ni et al.’s bias circuit as discussed is substantially the same as application’s invention so the combination/modification bias circuit as discussed is capable of performing the similar functions, see MPEP 2112 and 2114).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directly to Examiner Long Nguyen whose telephone number is (571) 272-1753.  The Examiner can normally be reached on Monday to Friday from 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/Long Nguyen/
Primary Examiner
Art Unit 2842